Exhibit 32.2 CERTIFICATION OF PRINCIPAL ACCOUNTING OFFICER OF APPLIED NATURAL GAS FUELS, INC. PURSUANT TO 18 U.S.C. SECTION 1350 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, A. Bradley Gabbard, Chief Financial Officer of Applied Natural Gas Fuels, Inc. (the “Company”), hereby certify that, to my knowledge, the accompanying Quarterly Report of the Company on Form 10-Q for the quarterly period ended March 31, 2011 (the “Report”), fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 13, 2011 By: /s/ A. Bradley Gabbard A. Bradley Gabbard Principal Accounting Officer
